Citation Nr: 1219738	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypothyroidism.  

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for allergies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1976, from April 1978 to April 1980, and from November 1980 to November 1983.  The Veteran also served on active duty from September 1986 to May 1992 but the discharge from this period of service has been determined to be other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a hearing conducted at the RO in June 2011.  

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran served on active duty from July 1975 to January 1976, from April 1978 to April 1980, and from November 1980 to November 1983.  The Veteran also served on active duty from September 1986 to May 1992 but the discharge from this period of service has been determined to be other than honorable. 

2.  On June 30th, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of the claims of entitlement to service connection for allergies and for a gastrointestinal disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denials of service connection for allergies and for a gastrointestinal disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may 
be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the denials of service connection for allergies and for a gastrointestinal disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The claim of entitlement to service connection for allergies is dismissed. 

The claim of entitlement to service connection for a gastrointestinal disorder is dismissed.


REMAND

Currently before the Board are the issues of whether new and material evidence 
has been received to reopen the claims of entitlement to service connection for hypertension and for hypothyroidism.  The claims have been denied as it was determined that the discharge from the Veteran's last period of active duty service was other than honorable.  Significantly, the Board notes the Veteran has submitted multiple statements claiming prior RO decisions contained clear and unmistakable error (CUE) and should be reversed in the Veteran's favor.  At various times, the Veteran has alleged CUE in a May 1995 character of discharge determination and has alleged CUE in rating decisions reportedly dated in May 1995, March 2000, June 2000, October 2000, October 2002, October 2004, January 2005, May 2006, March 2007, August 2007, October 2007, January 2008, April 2009, October 2009 and June 2011.  He has alleged both that the proper facts were not before the rating board and the laws were not correctly applied.  

The potential positive outcome of these CUE claims could directly affect the Board's review of the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and hypothyroidism.  The Veteran's claims of CUE in the multiple rating decisions as well as the May 1995 administrative decision must be addressed prior to the Board's adjudication of the new and material issues pertaining to hypothyroidism and hypertension.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there was CUE in a May 1995 administrative decision as well as rating decisions reportedly dated in May 1995, March 2000, June 2000, October 2000, October 2002, October 2004, January 2005, May 2006, March 2007, August 2007, October 2007, January 2008, April 2009, October 2009 and June 2011.  

2.  Should the AMC/RO deny the CUE claims, the appellant must be notified of that decision and informed of his appellate rights.  Should the appellant perfect an appeal, the CUE issues should be sent to the Board for consideration.  

3.  The RO/AMC should then readjudicate the appellant's claims of whether new and material evidence has been received to reopen the claims of entitlement to service connection of hypertension and hypothyroidism.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


